Citation Nr: 0519526	
Decision Date: 07/19/05    Archive Date: 07/22/05	

DOCKET NO.  03-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.   

2.  Entitlement to service connection for the residuals of 
right foot injury, to include calluses.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran in this case seeks service connection for a low 
back disability, as well as for the residuals of injury to 
his right foot.  In pertinent part, it is contended that the 
veteran's low back disability and right foot problem had 
their origin during his period of active military service.  
In the alternative, it is argued that the veteran's current 
low back disability is, in fact, the result of an altered 
gait caused by his right foot problems.

In that regard, the Board notes that, at the time of a 
hearing before the undersigned Acting Veterans Law Judge in 
September 2003, the veteran made reference to a period of 
service with the Army National Guard, during the course of 
which he experienced problems both with his back and his 
feet.  Currently, there are no records reflecting the 
veteran's National Guard service contained in his claims 
folder.  In a situation such as this one, where more than 
twenty years have passed since the veteran's discharge from 
active duty, any medical records reflecting his condition 
during these years can be especially helpful in establishing 
continuity of symptomatology.  Accordingly, an attempt will 
be made to procure those records prior to a final 
adjudication of the veteran's claims.

Similarly, during the September 2003 hearing, the veteran 
testified that he has received medical treatment for his back 
problems from the Birmingham VA.  These records are not 
available for review by adjudicators.  He stated, as well, 
that he sought medical treatment shortly after service from 
doctors at Clark Holy Clinic in LeGrange, Georgia.  These 
records should also be obtained for inclusion in the claims 
file.

The Board further notes that, in January 1978, during the 
veteran's period of active military service, he received 
treatment for a complaint of back pain.  A physical 
examination of the veteran's back conducted at that time 
showed a good range of motion.  Recommended at the time was 
that the veteran undergo ice massage, and participate in 
Williams flexion exercises.  Additional treatment consisted 
of medication and light duty.

The Board observes that, on numerous occasions in service, 
the veteran complained of and received treatment for painful 
calluses on both feet.  While on service separation 
examination in July 1979, there was no evidence of a chronic 
low back disorder, or of chronic residuals of a right foot 
injury, as of the time of a private examination in April 
2003, there was noted not only a history of chronic low back 
pain with herniated discs, but also a claw foot on the right, 
with bilateral hammertoes and contractures of the digit 
extensors.

Based on the aforementioned, and given the ambiguity 
surrounding the nature and etiology of the veteran's claimed 
low back and right foot disabilities, the Board is of the 
opinion that further development of the evidence is necessary 
prior to a final adjudication of the veteran's current 
claims.  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center, and/or any 
other appropriate records storage 
facility in an attempt to obtain medical 
records from the veteran's period of 
service in the United States Army 
National Guard.  Such records, when 
obtained, should be made a part of the 
veteran's claims folder.  Should such 
records prove unavailable, the RO should 
specifically so state.  

2.  All medical records pertaining to the 
veteran from the Birmingham VA medical 
center should be obtained and 
incorporated in the claims folder.  

3.  The veteran should be requested to 
sign the necessary authorization for 
release of private medical records from 
the Clark Holy Clinic to the VA.  If the 
veteran recalls any additional medical 
treatment, he should inform the VA of 
this treatment so that records reflecting 
it may be obtained as well.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

4.  AFTER these records have been 
obtained, the veteran should be afforded 
a VA orthopedic examination in order to 
more accurately determine the exact 
nature and etiology of his claimed low 
back and right foot disabilities.  The RO 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claims.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the orthopedic examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
low back and/or right foot disabilities, 
and, if so, whether those disabilities as 
likely as not had their origin during the 
veteran's period of active duty and/or 
National Guard service.  Should it be 
determined that the veteran does, in 
fact, suffer from chronic residuals of an 
injury to his right foot which had their 
origin during his period(s) of active 
service, an additional opinion is 
requested as to whether any identified 
low back disability is proximately due 
to, the result of, or aggravated by the 
veteran's right foot disability.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.

5.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and in 38 C.F.R. § 3.159 (2004) are fully 
complied with and satisfied.

6.  The RO should then review the 
veteran's claims for service connection 
for a chronic low back disorder, and the 
residuals of a right foot injury, to 
include calluses.  Should the veteran's 
claims for service connection remain 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of a Statement of the Case 
in May 2003.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Continued on next page
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



